Case 2:21-cv-02344-CBM-PVC Document 1 Filed 03/17/21 Page 1 of 11 Page ID #:1



  1   NICHOLAS M. WAJDA (State Bar #259178)
      Attorney Email Address: nick@wadjalawgroup.com
  2   WAJDA LAW GROUP, APC
  3   6167 Bristol Parkway, Suite 200
      Culver City, California 90230
  4   Telephone: (310) 997-0471
      Facsimile: (866) 286-8433
  5   Attorney for Plaintiff
  6

  7                               UNITED STATES DISTRICT COURT
  8                              CENTRAL DISTRICT OF CALIFORNIA
  9

 10    KELLY WHEELER, individually, and on         Case No. 2:21-cv-02344
       behalf of all others similarly situated,
 11                                                CLASS ACTION COMPLAINT FOR
                         Plaintiff,                DAMAGES
 12
              v.                                   1. VIOLATIONS OF THE FAIR DEBT
 13                                                COLLECTION PRACTICES ACT, 15 U.S.C.
                                                   §1692 ET SEQ.;
 14    USCB AMERICA,
                                                   2. VIOLATIONS OF THE ROSENTHAL
 15                      Defendant.                FAIR DEBT COLLECTION PRACTICES
                                                   ACT, CAL. CIV. CODE §1788 ET SEQ.
 16
                                                   DEMAND FOR JURY TRIAL
 17

 18
             NOW COMES Plaintiff, KELLY WHEELER, individually, and on behalf of all others
 19

 20   similarly situated, by and through her undersigned counsel, complaining of Defendant, USCB

 21   AMERICA, as follows:

 22                                      NATURE OF ACTION
 23          1.      Plaintiff brings this action against USCB America seeking redress for violations of
 24
      the Fair Debt Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 et seq. and
 25
      violations of the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) pursuant to California
 26
      Civil Code §1788 et seq.
 27

 28
                                                      1
Case 2:21-cv-02344-CBM-PVC Document 1 Filed 03/17/21 Page 2 of 11 Page ID #:2



  1                                    JURISDICTION AND VENUE
  2          2.       This action arises under and is brought pursuant to the FDCPA.
  3
             3.      Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §1331, as the
  4
      action arises under the laws of the United States.
  5
             4.       The Court has supplemental jurisdiction over Plaintiff’s RFDCPA claim pursuant
  6

  7   to 28 U.S.C. §1337.

  8          5.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

  9   Central District of California, USCB America conducts business in the Central District of
 10
      California, and a substantial portion of the events or omissions giving rise to the claims occurred
 11
      within the Central District of California.
 12
                                                   PARTIES
 13
             6.      KELLY WHEELER (“Plaintiff”) is a natural person, over 18-years-of-age, who at
 14

 15   all times relevant resided in Los Angeles, California.

 16          7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 17          8.      Plaintiff is a “consumer” as defined by Cal. Civ. Code § 1788.2(h).
 18
             9.      USCB AMERICA (“Defendant”) maintains a principal place of business at 355
 19
      South Grand Avenue, Suite 3200, Box 306, Los Angeles, California 90071.
 20
             10.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because the
 21

 22   principal purpose of Defendant’s business is the collection of debt owed to others.

 23          11.     Defendant is a debt collector as defined by Cal. Civ. Code § 1788.2(c).

 24                                      FACTUAL ALLEGATIONS

 25          12.     In September 2020, Plaintiff obtained medical services from UCLA Faculty Practice
 26   Group (“UCLA”).
 27
             13.     These medical services generated a balance of $948.40 (“subject debt”).
 28
                                                           2
Case 2:21-cv-02344-CBM-PVC Document 1 Filed 03/17/21 Page 3 of 11 Page ID #:3



  1          14.     Due to financial difficultly, Plaintiff was unable to meet her obligation to UCLA.
  2          15.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
  3
             16.     The subject debt was eventually sold to or placed with Defendant for collection.
  4
             17.     On February 25, 2021, Defendant mailed Plaintiff a letter in an attempt to collect
  5
      the subject debt (“Defendant’s Letter”).
  6

  7          18.     Defendant’s Letter depicted, in pertinent part, as follows:

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
             19.     Defendant’s Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
 28
                                                        3
Case 2:21-cv-02344-CBM-PVC Document 1 Filed 03/17/21 Page 4 of 11 Page ID #:4



  1          20.     Defendant’s Letter did not conspicuously identify the current creditor as required
  2   by §1692g(a)(2) of the FDCPA.
  3
             21.     Specifically, Defendant’s Letter identified “UCLA Faculty Practice Group” as a
  4
      “Creditor” but did not identify the current creditor.
  5
             22.     Additionally, the letter had a payment coupon attached.
  6

  7          23.     The payment coupon advised that Plaintiff should “make check or money order

  8   payable to: USCB America.”

  9          24.     Defendant’s Letter confused Plaintiff as she was unable to determine if the original
 10
      creditor, UCLA, was also the current creditor. In other words, just because UCLA may have been
 11
      the original creditor does not necessarily mean that it is also the current creditor.
 12
             25.     Further obfuscating the identity of the current creditor, Defendant’s Letter
 13
      requested that payment be made directly to Defendant and not UCLA, stating that UCLA
 14

 15   “assigned” the subject debt to Defendant, thus leading Plaintiff to believe that Defendant may be

 16   the current creditor collecting its own debt.
 17          26.     Defendant’s Letter also stated that Plaintiff could write to Defendant to find out if
 18
      the original creditor was different from the current creditor. This language raised the possibility
 19
      that the subject debt could have been sold but did not clarify who actually owned the subject debt.
 20
             27.     Accordingly, Defendant’s Letter confused Plaintiff as she was unable to determine
 21

 22   whether UCLA, Defendant, or an unknown third party was the current creditor to whom the subject

 23   debt was owed.

 24          28.     Moreover, Defendant’s Letter listed the “Total Amount Due” of the subject debt as
 25   $948.40 but did not indicate whether interest was accruing on the subject debt.
 26
             29.     Accordingly, Plaintiff was uncertain as to the actual amount of the subject debt.
 27
      Specifically, Plaintiff did not know whether interest was accruing on the subject debt.
 28
                                                         4
Case 2:21-cv-02344-CBM-PVC Document 1 Filed 03/17/21 Page 5 of 11 Page ID #:5



  1           30.       In other words, Plaintiff was uncertain as to whether payment of the principal
  2   balance of $948.40 would satisfy the subject debt or whether the balance increased from the date
  3
      Defendant’s Letter was sent to the date Plaintiff received Defendant’s letter due to the accrual of
  4
      interest.
  5
              31.       The confusing and misleading language in Defendant’s Letter impacted Plaintiff’s
  6

  7   decision to pay the subject debt as Plaintiff was deprived of her right to receive critical information

  8   required by the FDCPA, including the name of the current creditor and the amount of the subject

  9   debt.
 10
                                             CLASS ALLEGATIONS
 11
              32.       All paragraphs of this Complaint are expressly adopted and incorporated herein as
 12
      though fully set forth herein.
 13
              33.       Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)
 14

 15   individually, and on behalf of all others similarly situated (the “Putative Class”), defined as follows:

 16               All natural persons residing in the United States (a) to whom USCB America sent
                  a letter to containing the identical language highlighted in the collection letter;
 17               (b) within the one (1) year preceding the date of this complaint through the date
                  of class certification; and (c) in connection with the collection of a consumer debt
 18
                  originated by UCLA Faculty Practice Group.
 19
              34.       The following individuals are excluded from the Putative Class: (1) any Judge or
 20
      Magistrate Judge presiding over this action and members of their families; (2) USCB America,
 21

 22   USCB America’s subsidiaries, parents, successors, predecessors, and any entity in which USCB

 23   America or their parents have a controlling interest and their current or former employees, officers,

 24   and directors; (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request
 25   for exclusion from the Putative Class; (5) the legal representatives, successors, or assigns of any
 26
      such executed persons; and (6) persons whose claims against USCB America have been fully and
 27
      finally adjudicated and/or released.
 28
                                                            5
Case 2:21-cv-02344-CBM-PVC Document 1 Filed 03/17/21 Page 6 of 11 Page ID #:6



  1           A.      Numerosity
  2           35.     Upon information and belief, the members of the Putative Class are so numerous
  3
      that joinder is impracticable.
  4
              36.     The exact number of the members of the Putative Class is unknown to Plaintiff at
  5
      this time and can only be determined through appropriate discovery.
  6

  7           37.     The members of the Putative Class are ascertainable because the class is defined by

  8   reference to objective criteria.

  9           38.     The members of the Putative Class are identifiable in that their names, addresses,
 10
      email addresses, and telephone numbers can be identified in business records maintained by USCB
 11
      America.
 12
              B.      Commonality and Predominance
 13
              39.     There are many questions of law and fact common to the claims of Plaintiff and the
 14

 15   Putative Class, and those questions predominate over any questions that may affect individual

 16   members of the Putative Class.
 17
              C.      Typicality
 18

 19           40.     Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

 20   members of the Putative Class are entitled to damages as result of USCB America’s conduct.
 21           D.      Superiority and Manageability
 22
              41.     This case is also appropriate for class certification as class proceedings are superior
 23
      to all other available methods for the efficient and fair adjudication of this controversy.
 24
              42.     The damages suffered by the individual members of the Putative Class will likely
 25

 26   be relatively small, especially given the burden and expense required for individual prosecution.

 27           43.     By contrast, a class action provides the benefits of single adjudication, economies

 28   of scale, and comprehensive supervision by a single court.
                                                      6
Case 2:21-cv-02344-CBM-PVC Document 1 Filed 03/17/21 Page 7 of 11 Page ID #:7



  1            44.   Economies of effort, expense, and time will be fostered and uniformity of decisions
  2   ensured.
  3
               E.    Adequate Representation
  4
               45.   Plaintiff will adequately and fairly represent and protect the interests of the Putative
  5
      Class.
  6

  7            46.   Plaintiff has no interests antagonistic to those of the Putative Class, and USCB

  8   America has no defenses unique to Plaintiff.

  9            47.   Plaintiff has retained competent and experienced counsel in consumer class action
 10
      litigation.
 11
                                           CLAIMS FOR RELIEF
 12
                                                COUNT I:
 13                     Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
 14
               48.   All Paragraphs of this Complaint are expressly adopted and incorporated herein as
 15
      though fully set forth herein.
 16
                                        a. Violations of 15 U.S.C. §1692e
 17
               49.   Section 1692e(2) of the FDCPA prohibits a debt collector from falsely representing
 18

 19   the character, amount, or legal status of a debt. 15 U.S.C. §1692e(2)

 20            50.   Section 1692e(10) of the FDCPA prohibits a debt collector from the use of any false
 21   representation or deceptive means to collect or attempt to collect any debt. 15 U.S.C. §1692e(10)
 22
               51.   Defendant violated §§1692e(2) and (10) by falsely representing the character and
 23
      amount of the debt.
 24
               52.   Specifically, “the unpaid principal balance is not the debt; it is only a part of the
 25

 26   debt; the [FDCPA] requires the statement of the [entire] debt.” Miller v. McCalla, Raymer, Padrick,

 27   Cobb, Nichols, & Clark, LLC, 214 F.3d 872, 875 (7th Cir. 2000).

 28
                                                         7
Case 2:21-cv-02344-CBM-PVC Document 1 Filed 03/17/21 Page 8 of 11 Page ID #:8



  1          53.     Plaintiff was highly confused by the presentation in Defendant’s Letter and was
  2   unable to determine the amount of the subject debt.
  3
             54.     Plaintiff was concerned that if she paid the amount stated in Defendant’s Letter,
  4
      Defendant could still seek the interest that accrued after Defendant’s Letter was sent but before
  5
      the balance was paid.
  6

  7                                    b. Violation(s) of 15 U.S.C. § 1692g

  8          55.     Section 1692g(a) provides:

  9          (a) Within five days after the initial communication with a consumer in connection
             with the collection of any debt, a debt collector shall, unless the following
 10
             information is contained in the initial communication or the consumer has paid the
 11          debt, send the consumer a written notice containing –

 12                  (1)      the amount of the debt;

 13                  (2)      the name of the creditor to whom the debt is owed;
 14
                     (3)      a statement that unless the consumer, within thirty days after receipt
 15                           of the notice, disputes the validity of the debt, or any portion thereof,
                              the debt will be assumed to be valid by the debt collector;
 16
                     (4)      a statement that if the consumer notifies the debt collector in writing
 17                           within the thirty-day period that the debt or any portion thereof, is
                              disputed, the debt collector will obtain verification of the debt or a
 18
                              copy of a judgment against the consumer and a copy of such
 19                           verification or judgment against the consumer and a copy of such
                              verification or judgment will be mailed to the consumer by the debt
 20                           collector; and
 21                  (5)      a statement that, upon the consumer’s written request within the
 22                           thirty-day period, the debt collector will provide the consumer with
                              the name and address of the original creditor, if different from the
 23                           current creditor.

 24                  (emphasis added).
 25          56.     Section 1692g of the FDCPA requires debt collectors to make certain disclosures,
 26
      including the identity of the current creditor.
 27

 28
                                                          8
Case 2:21-cv-02344-CBM-PVC Document 1 Filed 03/17/21 Page 9 of 11 Page ID #:9



  1          57.     Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with
  2   the disclosures required by the FDCPA
  3
             58.     Specifically, Defendant violated §1692g(a)(2) by failing to identify the current
  4
      creditor to whom the debt is owed.
  5
             59.     As set forth above, Defendant’s Letter confused Plaintiff as she was unable to
  6

  7   determine whether UCLA, Defendant, or an unknown third party was the current creditor to whom

  8   the subject debt was owed.

  9          60.     The confusing and misleading nature of Defendant’s Letter impacted Plaintiff’s
 10
      decision to pay the subject debt and thus Defendant’s omissions and misrepresentations were
 11
      material.
 12
             61.     Assuming that UCLA is in fact the creditor to whom the debt is owed, Defendant’s
 13
      Letter is still deficient because “[t]he mere presence of the correct name in the notice somewhere
 14

 15   does not suffice.” Steffek v. Client Services, Inc., 948 F.3d 761, 765 (7th Cir. 2020).

 16          WHEREFORE, Plaintiff KELLY WHEELER, on behalf of herself and the members of
 17   the Putative Class, requests the following relief:
 18
             A.      an order granting certification of the proposed class, including the designation of
 19                  Plaintiff as the named representative and the appointment of the undersigned as
 20                  Class Counsel;
 21          B.      a finding that Defendant violated the aforementioned sections of 15 U.S.C. §1692;

 22          C.      an order enjoining Defendant from further violations of 15 U.S.C. §§ 1692;
             D.      an award of any actual damages sustained by Plaintiff and the Members of the
 23
                     Putative Class as a result of Defendant’s violations;
 24
             E.      an award of such additional damages to Plaintiff, as the Court may allow, but not
 25                  exceeding $1,000;
 26          F.      an award of such amount as the Court may allow for all other class members, not to
 27                  exceed the lesser of $500,000 or 1 per centum of the net worth of Defendant;

 28
                                                           9
Case 2:21-cv-02344-CBM-PVC Document 1 Filed 03/17/21 Page 10 of 11 Page ID #:10



   1          G.         an award of costs of this action, together with reasonable attorney’s fees as
   2                     determined by this Court; and

   3          H.         an award of such other relief as this Court deems just and proper.

   4
                                                     COUNT II:
   5
                    Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code §1788 et seq.)
   6      62. Plaintiff restates and realleges all preceding paragraphs as though fully set forth herein.
   7
          63. California Civil Code § 1788.17 provides:
   8
                         Notwithstanding any other provision of this title, every debt collector
   9                     collecting or attempting to collect a consumer debt shall comply with the
                         provisions of Section 1692b to 1692j, inclusive, of, and shall be subject to
  10
                         the remedies in Section 1692k of, Title 15 of the United States Code.
  11
          64. As pled above, USCB America violated 15 U.S.C. §§1692e, 1692e(2), 1692e(10), and
  12
       1692g(a); therefore violating Cal. Civ. Code §1788.17.
  13
          WHEREFORE, Plaintiff KELLY WHEELER, on behalf of herself and the members of the
  14

  15   Putative Class, requests the following relief:

  16      a. Declaring that the practices complained of herein are unlawful and violate the Rosenthal
  17          Fair Debt Collection Practices Act;
          b. an order enjoining Defendant from further violations of the Rosenthal Fair Debt Collection
  18
       Practices Act;
  19
          c. an award of statutory and actual damages sustained by Plaintiff and the Members of the
  20
       Putative Class as a result of Defendant’s violations;
  21      d. an award of such amount as the Court may allow for all other class members, not to exceed
  22   the lesser of $500,000 or 1 per centum of the net worth of Defendant;
  23      e. an award of costs of this action, together with reasonable attorney’s fees as determined by

  24   this Court; and
          f. an award of such other relief as this Court deems just and proper.
  25

  26
       Dated: March 17, 2021                             Respectfully submitted,
  27
                                                         By: /s/ Nicholas M. Wajda
  28
                                                            10
Case 2:21-cv-02344-CBM-PVC Document 1 Filed 03/17/21 Page 11 of 11 Page ID #:11



   1                                     Nicholas M. Wajda
                                         WAJDA LAW GROUP, APC
   2                                     6167 Bristol Parkway, Suite 200
   3                                     Culver City, California 90230
                                         Telephone: (310) 997-0471
   4                                     Facsimile: (866) 286-8433
                                         Email: nick@wajdalawgroup.com
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            11
